 

 

 

GRAY
ASSOCIATES, ue ATTORNEYS AT LAW

16345 WEST GLENDALE DRIVE e NEW BERLIN, WISCONSIN 53151
(414) 224-8404 @ FAX (414) 224-1279

JAY J. PITNER

E-MAIL: JPITNER@GRAY-LAW.COM

BOARD CERTIFIED - CONSUMER BANKRUPTCY LAW

AMERICAN BOARD OF CERTIFICATION

August 16, 2019

The Honorable G. Michael Halfenger
U.S. Bankruptcy Judge

517 East Wisconsin Avenue
Milwaukee, WI 53202

RE: Timothy A. Schulz
Chapter 13
Case No. 12-20328-GMH

Dear Judge Halfenger:

Our office represents The Bank of New York Mellon, as Trustee for the CWMBS, Inc.
Reperforming Loan REMIC Trust Certificates, Series 2004-R2 a creditor in this case. With
respect to the docket notice entered August 15, 2019 our office respectfully requests that the
hearings on our client’s objection to confirmation of plan and the objection to the response to
notice of final cure currently scheduled for August 19, 2019 be adjourned to be heard in
conjunction with the adversary status conference currently scheduled for September 23, 2019.

Thank you for your consideration.
Sincerely,

RAY & ASSOCIAT LLP.

    

JIP/mmn
cc: Christine Wolk
Rebecca Garcia

Case 12-20328-gmh Doc 200 Filed 08/16/19 Pageiofi1
